Order filed March 8, 2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00271-CV
                                    ____________

KENNETH L. SUGG, JR. AND MARINA F. CASTILLO SUGG, Appellants

                                        V.

                        LAKEISHA RANDLE, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-25325

                                    ORDER

      Appellants’ brief was due February 2, 2022. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before April 7, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel Consists of Justices Wise, Poissant and Wilson.